DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 5/4/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 23 requires that the actuator is configured to be deactivated a second time to cause the hook region of the tertiary catch to rotate back over the fishmouth. At the instant, the limitation is indefinite. 

First, it is unclear if this “second time” is the same or a different time as the one already claimed in claim 1 (2nd line from the bottom). In order to continue with the examination, the limitation will be interpreted as -the second time-, same time as already claimed in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,853,060 to Chao et al (Chao) in view of US Pat No 6,070,921 to Valasin.

    PNG
    media_image1.png
    832
    1653
    media_image1.png
    Greyscale

Chao discloses a latch assembly that comprises a forkbolt (56) biased by a first biasing element (by spring 64) to rotate in a first direction about a first pivot point (58); a detent (68) biased by a second biasing element (by spring 90) to rotate in a second direction about a second pivot point; and a tertiary catch (72) biased (by means of spring 100) to rotate in the first direction about a third pivot point (74).
Wherein, the detent is configured to engage a portion of the tertiary catch (at 76, col. 4 line 15) and rotate the tertiary catch when the detent is rotated in the first direction.
The latch assembly further comprises a housing (54) defining a fishmouth, wherein the tertiary catch includes a hook region (80) configured to extend over the fishmouth in at least one position of the tertiary catch.
The housing defines a slot (78) and the tertiary latch comprises a pin (76) extending thought the slot and configured to be engaged by the detent. 
The tertiary catch is biased by a third biasing element (100) in the first direction, and wherein the biasing element further biases the detent in the second direction (when is biasing the tertiary catch in the first direction).
The latch assembly further comprises an actuator (50) coupled to the detent.
The housing defines a fishmouth wherein a hook region of the tertiary catch extends over the fishmouth.
The second and third biasing elements are identical.

However, Chao fails to disclose that the detent is configured to engage with the forkbolt in two different positions. 

    PNG
    media_image2.png
    487
    1059
    media_image2.png
    Greyscale

Valasin teaches that it is well known in the art to provide a latch assembly having a detent (32) engaging a forkbolt (24) in two positions (half or secondary latch position and fully latched position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide another engagement between the detent and the forkbolt to prevent the hood from rapidly open as the detent is moved.

In combination, Chao, as modified by Valasin, will teach that when the detent and the forkbolt are in the primary position (as taught by Valasin), the actuator (handle 50, Chao) is configured to be activated a first time (pull the handle from a rest position) to cause the detent to rotate in the first direction and release from the forkbolt, and then deactivate a first time (returning the handle to rest position) to cause the detent to rotate back in the second direction and re-engage the forkbolt in the secondary position.
Wherein, the actuator is configured to be activated a second time (pull b the handle again) to cause the detent to rotate again in the first direction and release the forkbolt.
Further, in combination, when the detent is moved, it will move the tertiary catch (as taught by Chao). So, when the detent is moved back, it will also allow the tertiary catch to return and have a hook portion over the fishmouth.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,853,060to Chao et al (Chao) in view of US Pat No 6,070,921 to Valasin and further in view of US Pat Application Publication No 20060170224 to Mitchell et al (Mitchell).
Chao, as modified by Valasin, fails to disclose that the biasing element is a spring wrapped about the third pivot point. Chao discloses another type of spring.

    PNG
    media_image3.png
    504
    898
    media_image3.png
    Greyscale

Mitchell teaches that it is well known in the art to provide a tertiary catch (54) with a spring (52) wrapped about the third pivot point (56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spring described by Chao, as modified by Valasin, as one wrapped about the third pivot point, as taught by Mitchell, in order to simplify the mounting of the spring within the assembly (in one point rather than to points) and to provide the best way to bias the tertiary catch.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,853,060to Chao et al (Chao) in view of US Pat No 6,070,921 to Valasin and further in view of US Pat No 6,361,091 to Weschler.
Chao, as modified by Valasin, fails to disclose that a signal is send to an actuator to operate the detent. Chao discloses a manual operation (actuator 50).

    PNG
    media_image4.png
    547
    847
    media_image4.png
    Greyscale

Weschler teaches that it is well known in the art to actuate a hood latch assembly using a manual operator (50) or the use of an automatic actuator by sending a signal from a transmitter (158, 258) to an actuator (150, 250) to automatically operate the latch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the actuation of the latch assembly described by Chao, as modified by Valasin, using an automatic actuator by sending a signal to an actuator, as taught by Weschler, in order to automatically operate the latch assembly.
Applicant is reminded that it has been that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.

Response to Arguments
The current amendment overcomes the previous drawing objection and 112 2nd paragraph issues. Therefore, the objection and the rejections have been withdrawn. 
However, a new 112 2nd paragraph rejection has been made on the record to claim 23 in order to correct an issue.

With respect to the prior art rejection, the applicant argues that Chao fails to disclose release or deactivation of the cable 52 and re-engagement of the forkbolt and detent in a secondary position, or that the tertiary catch will rotate back and engage the striker. 
As previously established, Valasin teaches that it is well known in the art to provide a latch assembly having a detent engaging a forkbolt in two positions (half or secondary latch position and fully latched position). 
In combination, as previously presented, Chao, as modified by Valasin, will teach the limitation as claimed. 
Also, Chao discloses that the detent will move the tertiary catch. So, in combination, when the detent is moved back, it will also allow the tertiary catch to return and have a hook portion over the fishmouth.
Therefore, the argument is not persuasive, and the rejection is maintained.
As to the further rejections in view of Mitchell and Weschler, these references are only used to demonstrate that the use of a spring wrapped around a pivot pin, as taught by Mitchell, or the use of an automatic actuator by sending a signal to an actuator, as taught by Weschler, are well known in the art.
Therefore, the argument is not persuasive, and the rejection is maintained.

Since no argument is persuasive and the examiner will maintain his position, applicant can file an appeal brief as his next response to allow the Board of Appeals to decide on the matter.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 22, 2022.